DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2020, 10/20/2020 and 03/18/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 3 and  5-6 are objected to because of the following informalities: 
Claim 3 in line 4, “the same urgent data” should be replaced by “same urgent data”.
Claim 5 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim  5 depends on claim 4 which also depends to claim 2 or claim 3. Addition to depending on claim 4, claim 5 also depends on claims 1-3.  See MPEP § 608.01(n).  Accordingly, the claim 5 is not been further treated on the merits.
Claim 6 in line 3, “the steps of” should be replaced by “steps of”.
         Appropriate correction is required.



Drawings
The drawings are objected to because base station 1a(1) in Fig.1  (at the very end) should be replaced by 1c(1) as per paragraph [0033] in the specification, also, to be consistent with Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim limitations “normal transmitting/receiving means for transmitting and receiving normal data, among the data, to and from a terminal, based on priorities assigned to each of a plurality of buffers stored in a base station”  and  “urgent transmitting/receiving means for assigning a high priority to a buffer storing a lowest amount of data among the plurality of buffers ”,  invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Even though the term "normal transmitting/receiving means" is mentioned in ¶0054-¶0063 in reference to Fig. 3A-B & 4A-B but there is insufficient corresponding structure defined for "normal transmitting/receiving means for transmitting and receiving normal data" in the specification. Similarly, even though the term, “urgent transmitting/receiving means” is mentioned in ¶0064-¶0074 in reference to Fig. 3A-B & 4A-B but there is insufficient corresponding structure defined for "urgent transmitting/receiving means for assigning a high priority to a buffer storing a lowest amount of data among the plurality of buffers”.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. In addition, claim limitations in dependent claim 2, “a cable transmitting/receiving unit……”, “a wireless transmitting/receiving unit “, claim limitation in dependent claim 4, “ ..wherein the urgent transmitting/receiving means…. “,  also, claim limitation in dependent claim 5, “ ..judging means for determining…. “,  invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function for those terms as highlighted for the aforementioned dependent claims (i.e., 2, 4-5), those claimed terms are not structurally defined anywhere in the specification. Therefore, those claims (2, 4-5) along with independent claim 1, are indefinite and are rejected along with all dependent claims under 
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pruden et al. (2018/0048691 as submitted in IDS), Pruden hereinafter, Hitoshi Nakazawa (2010/0285756), Nakazawa hereinafter.

Re. Claim 1, Pruden teaches a wireless communication system for transmitting and receiving data to and from a plurality of terminals ……………………………… (Fig. 1-8 & ¶0032 - system may receive a request to transmit a content item.  Fig. 1-8 & ¶0042 - At step 440, the system may transmit the content item to the requesting device 330. Fig. 1-8 & ¶0018 - The network 100 may use a series of interconnected communication links 101 (e.g., …wireless links..) to connect a premises 102 (e.g., a home or other user environment) to the local office 103. Fig. 1-8 & ¶0019 - The local office 103 may include one or more network interfaces 108 (also, 210, see ¶0024, wireless connectivity) for communicating with one or more external networks 109. Here, content server /management severs are interpreted as base station 1, as wireless connection to both tower 130  (i.e., base station 3 (higher base station) in instant application) and wireless connection (101) to each of 102a as shown in fig.1).  Also, plurality of terminals such as 113, 114, 115 served by gateway 111 wirelessly connected at each of premises 102a, which are also wirelessly (link 101, wireless) connected to base station 1 (i.e., content server /management severs)), the wireless communication system comprising:  5normal transmitting/receiving means for transmitting and receiving normal data, among the data, to and from a terminal, based on priorities assigned to each of a plurality of buffers stored in a base station (Fig.1-8 & ¶0032 - At step 410, in some instances, the system may receive a request to transmit a content item.  The request may be a packet from a downstream requesting device 330 requesting that the system supply a content item from a storage location (e.g., digital storage connected to a content server 310, servers in the local office, are interpreted as  base station 1 or network device (wireless capability 101 link with home premises and wireless connection to tower 130 as shown in Fig. 1)). Also, see ¶0039.  Fig.1-8 & ¶0031 - low priority to media types or data types that are downloaded in full prior to access (e.g., a file download where latency may have minimal impact). Examiner interprets low priority media or data types, such as webpage file/content (e.g., .html), work file/content (e.g., .doc., .ppt) or unknown file/content, as normal data based on the assigned priority as disclosed in the aforesaid section along with Fig.7-8. Fig.1-8 & ¶0042 - If the content item was flagged for priority treatment in step 420, the system may transmit the content item using the buffer queues that are appropriate for the content item as determined in step 425); and urgent transmitting/receiving means for assigning a high priority to a buffer storing a lowest amount of data among the plurality of buffers, and  10transmitting and receiving urgent data, among the data, which is different from the normal data, to and from the terminal, via the buffer to which the high priority is assigned (Fig.1-8 & ¶0031 - high priority to media types or data types that use real-time play-back (e.g., multiplayer gaming information and/or a VoIP transmission that may require minimal latency for an acceptable user experience), a medium priority to media types or data types that use buffered playback (e.g., a streaming music transmission that may tolerate some latency without impacting the user experience). Fig.1-8 & ¶0053 - The device may send a PQoS (parametrized quality of service) request to the one or more other devices, …….… a request may have the one or more other devices send a limited amount of a content item (in reference to the lowest amount of data (e.g.., buffered video stream/traffic) in the buffer queue, see ¶0052) at an elevated priority or quality of service before returning to normal service. …one of the one or more other devices may agree to compensate by sending video traffic at an elevated priority for five minutes. Examiner interprets, VoIP content (e.g., .exe, .msi), Streaming video content (e.g., .mpg, .mpeg), Gaming content as urgent/high priority data based on the assigned priority (see Fig.7-8) as disclosed in the aforesaid sections along with Fig.7-8.  Fig.1-8 & ¶0039 -   This buffer priority will be used by the system for transmissions regarding the content item.  Fig.1-8 & ¶0042 - If the content item was flagged for priority treatment in step 420, the system may transmit the content item using the buffer queues that are appropriate for the content item as determined in step 425).
Even though, Pruden teaches a wireless communication system for transmitting and receiving data to and from a plurality of terminals …………, Pruden does not expressly teach the claimed feature “that are for use in a narrow space “, however, in the analogous art, Nakazawa explicitly discloses  a wireless communication system for transmitting and receiving data to and from a plurality of terminals that are for use in a narrow space (Fig. 1 & ¶0005 - By using such an RRH-equipped base station device, a service area may be established along a narrow area such as a highway at a low cost.  In other words, a service area that covers the entire narrow area can be effectively established, by connecting one base station device that is a master station and a plurality of RRH-equipped base station devices … Fig. 1 & ¶0040 - a base station device 10 and remote radio head (RRH) equipped base station devices 100-1 to 100-3 are connected in cascade.  Mobile terminals 20-1 and 20-2 are located in cells with which the RRH-equipped base station devices 100-1 and 100-2 are capable of wireless communication).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Pruden’s invention of a method and a system for managing network performance by assigning content items to a buffer queue according to media type or data type to include Nakazawa’s invention of a method and a system for controlling communication in uplink data transmission among a plurality RRH (remote radio head)-equipped base stations and a master base station, because it improves uplink data transmission rates by optimally using uplink resource bands when a plurality RRH-equipped base stations are cascaded to a master base station to provide coverage along a 

Re. Claim 2, Pruden and Nakazawa teach claim 1.
Pruden further teaches a wireless transmitting/receiving unit (Fig.1, 104, network interface & 101 wireless communication link with a plurality of premises 102 a as shown in Fig.1) that transmits and receives the data to 20and from the terminal. (Fig.1-8 & ¶0019 - content server /management sever (Servers at the local office is interpreted as base station 1, as wireless connection to both tower 130 and wireless connection (101) to each of 102a as shown in fig.1) reside in the local office 103, which exchanges communication data (transmission & reception of control signals (such as request) and useful data (varieties of contents, e.g., VoIP, streaming video etc. with different priority) with a  plurality of terminals such as 113, 114, 115 served by gateway 111 wirelessly connected at each of premises 102a. Fig.1-8 & ¶0042 - If the content item was flagged for priority treatment in step 420, the system may transmit the content item using the buffer queues that are appropriate for the content item as determined in step 425).
Yet, Pruden does not expressly teach wherein the 15base station comprises: a cable transmitting/receiving unit that shares basic information, including information that is necessary for communication connection with another base station;
However, in the analogous art, Nakazawa explicitly discloses wherein the 15base station comprises: a cable transmitting/receiving unit that shares basic information, including information that is necessary for communication connection with another base station (Fig.1 & ¶0005 - By using such an RRH-equipped base station device, a service area may be established along a narrow area such as a highway at a low cost.  In other words, a service area that covers the entire narrow area can be effectively established, by connecting one base station device that is a master station and a plurality of RRH-equipped base station devices that is slave stations in cascade through an optical cable. Fig.1-5 & ¶0087 -  The uplink frame stored in one of the reception buffers 121b of the RRH-equipped base station device 100-1 is allocated to a frame section of uplink data, and the higher-level communication unit 110-1 starts transmitting the uplink frame to the base station device 10 (Step S101a).  From then on, the higher-level communication unit 110-1 keeps transmitting the uplink frame, and until the entire transmission of one frame has completed, one reception buffer among four reception buffers 121b is occupied by the uplink frame. ¶0091 - transmission of the uplink frame from the RRH-equipped base station device 100-1 that has been continued from the initial state is completed (Step S101b), after the RRH-equipped base station device 100-2 stops transmitting uplink frames.  Accordingly, the number of empty reception buffers in the RRH-equipped base station device 100-1 is increased by one. That is, an increment of a number of empty reception buffers in a plurality of RRH-equipped base stations is controlled  in a period between a plurality of  two messages (i.e., S101a & S101b,Fig.5) exchanged between a RRH-equipped base station and a master base station is connected to each other through an optical cable (a necessary communication connection between a base stations and a pluralities of RRH) as shown in Fig.1 & Fig.5);
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Pruden’s invention of a method and a system for managing network performance by assigning content items to a buffer queue according to media type or data type to include Nakazawa’s invention of a method and a system for controlling communication in uplink data transmission among a plurality RRH (remote radio head)-equipped base stations and a master base station, because it improves uplink data transmission rates by optimally using uplink resource bands when a plurality RRH-equipped base stations are cascaded to a master base station to provide coverage along a 
Re. Claim 3, Pruden and Nakazawa teach claim 2.
Pruden further teaches wherein the urgent transmitting/receiving means comprises: receiving means, whereby a plurality of base stations each receive the 25same urgent data (Fig. 1-8 & ¶0026 - There may also be multiple content servers 310 in the network, each storing copies so that multiple requests for the same ….. content may be serviced faster.  Fig. 1-8 & ¶0032 - At step 410, the system may receive a request to transmit a content item.  The request may be a packet from a downstream requesting device 330 requesting that the system supply a content item from a storage location (e.g., digital storage connected to a content server 310 .. servers at local office is considered as base station 1 ). … . a client gateway 325 (a wireless hotspot, see ¶0021,  considered as another base station/wireless access node) may receive a request for a content item (buffer priority is assigned by the system,  see 420/425/430  in Fig.4 & Fig. 7-8) from a requesting device 330 (i.e.,  plurality of terminals, 113, 114, 115). That is, requesting device 330, such as 113-115 (Fig.1) requests for a content item (buffer priority is assigned by the system,  see 420/425/430  in Fig.4 & Fig. 7-8), through a client gateway 325/gateway 111 (wireless access node) to the other wireless access node (such as servers (106/310) at local office, identified as base station 1 in independent claim 1), a plurality of base stations (i.e., 325/111 & 106/310) receives multiple requests for the same content item (¶0026) (urgent/priority see 420/425/430 in Fig.4 & Fig. 7-8) as shown in Fig. 1-4)  ; and transmitting means, whereby one of the plurality of base stations transmits the urgent data to the terminal ( Fig. 1-8 & ¶0026 - There may also be multiple content servers 310 in the network, each storing copies so that multiple requests for the same ….. content may be serviced faster. Fig. 1-8 & ¶0040 - In step 435, the system may transmit one or more buffer priority parameters to other devices on the network.  The system may embed data indicating the buffer priority parameter in packets corresponding to the content item   …a previously unused header field in packets corresponding to the content item may be used to store the buffer priority parameter. …. packet headers may be appended with a field that indicates the media type or data type and/or buffer priority to be used. ¶0042 - At step 440, the system (i.e., includes 106/310 & 325/111, a plurality of wireless access nodes/base stations) may transmit the content item (i.e., requested content item which is flagged to receive priority treatment based on database entry in the server) to the requesting device 330 (such as 113-115 in Fig.1)).

Re. Claim 5, Pruden and Nakazawa teach claims 1 to 3. (as claimed by the applicant, i..e, out of claims 1 to 4).
Pruden further teaches wherein the data comprises attribute information, which shows a type of 35information included in the data, and wherein the wireless communication system further comprises judging 23 means for determining whether the data transmitted and received is the normal data or the urgent data, based on the attribute information. (Fig.1 & ¶0033 - At step 415, the system may perform a packet inspection of the content item to determine the media type or data type of the content item (i.e., attributes information of data/contents) that is and/or will be transmitted. Fig.1 & ¶0037 - At step 420, the system may determine if the media type or data type of the content item conforms to a flagged type.  The system may consult a database to determine if the media type or data type of the content item matches a media type or data type flagged in the database for priority treatment …… If no priority (i.e., normal data) treatment should be taken, the system may transmit the content item without taking further action as in step 440.  If priority treatment should be taken (i.e., urgent/priority data), the system may proceed to step 425).
Re. Claim 6, Pruden teaches a wireless communication method for transmitting and receiving data to and from a plurality of terminals ……………….. (Fig. 1-8 & ¶0032 - system may receive a request to transmit a content item.  Fig. 1-8 & ¶0042 - At step 440, the system may transmit the content item to the requesting device 330. Fig. 1-8  &¶0018 - The network 100 may use a series of interconnected communication links 101 (e.g., …wireless links..) to connect a premises 102 (e.g., a home or other user environment) to the local office 103. Fig. 1-8 & ¶0019 - The local office 103 may include one or more network interfaces 108 (also, 210, see ¶0024, wireless connectivity) for communicating with one or more external networks 109. Here, content server /management severs are interpreted as base station 1, as wireless connection to both tower 130  (i.e., base station 3 (higher base station) in instant application) and wireless connection (101) to each of 102a as shown in fig.1).  Also, plurality of terminals such as 113, 114, 115 served by gateway 111 wirelessly connected at each of premises 102a, which are also wirelessly (link 101, wireless) connected to base station 1 (i.e., content server /management severs)), the wireless communication method comprising the steps of: transmitting and receiving normal data, among the data, to and from a terminal, based on priorities assigned to each of a plurality of buffers stored in a base station (Fig.1-8 & ¶0032 - At step 410, in some instances, the system may receive a request to transmit a content item.  The request may be a packet from a downstream requesting device 330 requesting that the system supply a content item from a storage location (e.g., digital storage connected to a content server 310, servers in the local office, are interpreted as  base station 1 or network device (wireless capability 101 link with home premises and wireless connection to tower 130 as shown in Fig. 1)). Also, see ¶0039.  Fig.1-8 & ¶0031 - low priority to media types or data types that are downloaded in full prior to access (e.g., a file download where latency may have minimal impact). Examiner interprets low priority media or data types, such as webpage file/content (e.g., .html), work file/content (e.g., .doc., .ppt) or unknown file/content, as normal data based on the assigned priority as disclosed in the aforesaid section along with Fig.7-8. Fig.1-8 & ¶0042 - If the content item was flagged for priority treatment in step 420, the system may transmit the content item using the buffer queues that are appropriate for the content item as determined in step 425);  and assigning a high priority to a buffer storing a lowest amount of data among the plurality of buffers, and transmitting and receiving urgent data, among the data, which is different from the normal data, to and from the terminal, via the buffer to which the high priority is assigned (Fig.1-8 & ¶0031 - high priority to media types or data types that use real-time play-back (e.g., multiplayer gaming information and/or a VoIP transmission that may require minimal latency for an acceptable user experience), a medium priority to media types or data types that use buffered playback (e.g., a streaming music transmission that may tolerate some latency without impacting the user experience). Fig.1-8 & ¶0053 - The device may send a PQoS (parametrized quality of service) request to the one or more other devices, …….… a request may have the one or more other devices send a limited amount of a content item (in reference to the lowest amount of data (e.g.., buffered video stream/traffic) in the buffer queue, see ¶0052) at an elevated priority or quality of service before returning to normal service. …one of the one or more other devices may agree to compensate by sending video traffic at an elevated priority for five minutes. Examiner interprets, VoIP content (e.g., .exe, .msi), Streaming video content (e.g., .mpg, .mpeg), Gaming content as urgent/high priority data based on the assigned priority (see Fig.7-8) as disclosed in the aforesaid sections along with Fig.7-8.  Fig.1-8 & ¶0039 -   This buffer priority will be used by the system for transmissions regarding the content item.  Fig.1-8 & ¶0042 - If the content item was flagged for priority treatment in step 420, the system may transmit the content item using the buffer queues that are appropriate for the content item as determined in step 425).
a wireless communication method for transmitting and receiving data to and from a plurality of terminals ……………………………., Pruden does not expressly teach the claimed feature “for use in a narrow space “, however, in the analogous art, Nakazawa explicitly discloses  a wireless communication method for transmitting and receiving data to and from a plurality of terminals for use in a narrow space  (Fig. 1-5 & ¶0005 - By using such an RRH-equipped base station device, a service area may be established along a narrow area such as a highway at a low cost.  In other words, a service area that covers the entire narrow area can be effectively established, by connecting one base station device that is a master station and a plurality of RRH-equipped base station devices … Fig. 1-5 & ¶0040 - a base station device 10 and remote radio head (RRH) equipped base station devices 100-1 to 100-3 are connected in cascade.  Mobile terminals 20-1 and 20-2 are located in cells with which the RRH-equipped base station devices 100-1 and 100-2 are capable of wireless communication).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Pruden’s invention of a method and a system for managing network performance by assigning content items to a buffer queue according to media type or data type to include Nakazawa’s invention of a method and a system for controlling communication in uplink data transmission among a plurality RRH (remote radio head)-equipped base stations and a master base station, because it improves uplink data transmission rates by optimally using uplink resource bands when a plurality RRH-equipped base stations are cascaded to a master base station to provide coverage along a narrow area on a highway for a cost-effective coverage solution. (¶0008-¶0014, Nakazawa)

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Pruden, Nakazawa, further in view of Denz et al. (2016/0371225), Denz hereinafter.

Re. Claim 4, Pruden and Nakazawa teach claims 2 or 3.
Yet, Pruden and Nakazawa do not expressly teach wherein the 30urgent transmitting/receiving means transmits and receives the urgent data to and from the terminal using a random access scheme.
However, in the analogous art, Denz explicitly discloses  wherein the 30urgent transmitting/receiving means transmits and receives the urgent data to and from the terminal using a random access scheme. (Fig.1-4 & ¶0032- storage management computing device 14 receives requests to write and read data from  (i.e., transmits /receives data from client devices) the client devices 20(1)-20(n) via the communication network(s) 16 and/or 22 and communicates (i.e., transmits /receives) with the data storage computing devices 18(1)-18(n) in order to service the requests. Fig.1-4 & ¶0036 – In step 300, the data storage computing device 18 obtains data to be stored in a buffer in the buffer cache 40 and determines a priority of the buffer. The data can be identified by the cache management module 38 based on a stored policy or set of rules and can correspond to data read from the disk storage device(s) 36 in response to a request received from one of the client devices 20(1)- 20(n). Fig.1-4 & ¶0038 -  Each global recycle queue in the set of global recycle queues 400 has an associated priority level and the set of global recycle queues 400 is organized based on the associated priority level of each of the global recycle queues from a lowest priority to a highest priority. Fig.1-4 & ¶0039 - one of the set of global recycle queues 400 into which the buffer is inserted can be identified based on a random selection from an established insertion window 402 or range corresponding to a subset of global recycle queues in the set of global recycle queues 400. Since a significant proportion of the buffers may store user data having substantially the same priority upon insertion, utilizing a random selection within the insertion window 402 distributes the buffers within the insertion window 402 in the set of global recycle queues 400).

    PNG
    media_image2.png
    536
    597
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Pruden’s invention of a method and a system for managing network performance by assigning content items to a buffer queue according to media type or data type and Nakazawa’s invention of a method and a system for controlling communication in uplink data transmission among a plurality RRH (remote radio head)-equipped base stations and a master base station to include Denz’s methods for managing a buffer cache in a data storage computing device, because it provides an efficient and a cost-effective buffer cache management, resulting an improved performance for threads utilizing the buffer cache in a data storage network. (¶0068, Denz)


Re. Claim 5, Pruden,  Nakazawa and Denz teach claim 4. (as claimed by the applicant, i.e., out of claims 1 to 4).
Pruden further teaches wherein the data comprises attribute information, which shows a type of 35information included in the data, and wherein the wireless communication system further comprises judging 23 means for determining whether the data transmitted and received is the normal data or the urgent data, based on the attribute information. (Fig.1 & ¶0033 - At step 415, the system may perform a packet inspection of the content item to determine the media type or data type of the content item (i.e., attributes information of data/contents) that is and/or will be transmitted. Fig.1 & ¶0037 - At step 420, the system may determine if the media type or data type of the content item conforms to a flagged type.  The system may consult a database to determine if the media type or data type of the content item matches a media type or data type flagged in the database for priority treatment …… If no priority (i.e., normal data) treatment should be taken, the system may transmit the content item without taking further action as in step 440.  If priority treatment should be taken (i.e., urgent/priority data), the system may proceed to step 425).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (2017/0279725); See ¶0054, ¶0063,¶0095-¶0098, ¶0105-¶0107 and  ¶0131   along with Fig. 1-11.
 Understanding How Routing Updates and Layer 2 Control Packets Are Queued on an Interface with a QoS Service Policy, Document ID: 18664, Cisco System, Feb 15, 2008. See page 2-7.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
         

/MOHAMMED S CHOWDHURY/Examiner, Art Unit 2467